Citation Nr: 1713090	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  12-20 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypothyroidism.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The issue on appeal was previously before the Board in January 2015 when it was remanded for additional evidentiary development.  

The issue of entitlement to service connection for coronary artery disease (CAD) has been raised by the record based on the April 2015 examination acknowledging that the Veteran has a diagnosis of CAD, as well as the Veteran's service in Vietnam, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

In January 2015, the Veteran's claim was remanded to provide a medical opinion regarding the nature and etiology of his hypertension and hypothyroidism, including whether any association exists between any CAD or diabetes mellitus, and hypertension or hypothyroidism and the Veteran's active duty, to include any exposure to Herbicide Agents.

In April 2015, a VA examiner provided an examination opinion that the Veteran's hypertension was not caused or aggravated by his coronary artery disease, and that he did not have a diagnosis of diabetes mellitus per history or review of the medical records.  The examiner further noted that service treatment records (STRS) and post military records within one year of discharge were silent for a diagnosis or treatment of hypertension.  Regarding hypothyroidism, the examiner opined that after review of the medical records and literature that the Veteran's hypothyroidism was not caused or aggravated by his CAD and not related to exposure to Agent Orange, noting that the STRS and post military records within one year of discharge were silent for a diagnosis or treatment of hypothyroidism. 

In June 2015, another VA examiner provided an addendum opinion as to rationale for the secondary opinion on hypertension, noting that CAD does not cause or aggravate hypertension as CAD is a not a risk factor for hypertension.  In October 2015, after review of all the private medical evidence, that examiner's opinion remained unchanged. 

In the instant case, the VA examiners did not address whether the hypertension or hypothyroidism was as likely as not related to the Veteran's conceded Agent Orange exposure with an adequate rationale.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (service connection based on direct causation may still be established even if the claimed disorder is not presumed to be related to herbicide exposure).  

In March 2017, the Veteran's representative also submitted a brief noting The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010, which reached the conclusion that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension, and contending that because the examinations did not address these findings, they were not adequate.   

Therefore, upon remand, the Veteran should be afforded an addendum opinion to address his whether his hypertension or hypothyroidism was as likely as not caused by his conceded Agent Orange exposure, and specifically addressing The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Arrange to have the claims file examined by a clinician of the appropriate expertise to determine the nature and etiology of the Veteran's hypertension.  The claims folder must be provided to and reviewed by the examiner.  

Following review of the claims file the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that hypertension is related to active service, to include exposure to Agent Orange.

The examiner is reminded that hypertension is not presumptively linked to herbicide exposure.  Despite this, the Veteran is presumed to have been exposed to Agent Orange due to his in-country service in Vietnam.  The examiner is reminded that even though the examiner may find that the Veteran's type of hypertension is not presumptively linked to herbicide agent exposure, an opinion is needed as to whether the Veteran's hypertension is otherwise linked to exposure to Agent Orange or to the Veteran's military service.  A rationale that states that the Veteran's hypertension is not a presumptive disease is not an adequate opinion.  

Consideration must still be given to the exposure, and to the National Academy of Sciences Institute of Medicine finding that there is "limited or suggestive" evidence of an association between the exposure to Agent Orange and hypertension (which does not rule out a connection). 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Arrange to have the claims file reviewed by a clinician of the appropriate expertise to determine the nature and etiology of the Veteran's hypothyroidism.  The claims folder must be provided to and reviewed by the examiner.  

Following review of the claims file, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that hypothyroidism  is related to active service, to include exposure to Agent Orange.

The examiner is reminded that hypothyroidism is not presumptively linked to herbicide exposure.  Despite this, the Veteran is presumed to have been exposed to Agent Orange due to his in-country service in Vietnam.  The examiner is reminded that even though the examiner may find that the Veteran's hypothyroidism is not presumptively linked to herbicide agent exposure, an opinion is needed as to whether the Veteran's hypothyroidism is otherwise linked to exposure to Agent Orange or to the Veteran's military service.  A rationale that states that the Veteran's hypothyroidism is not a presumptive disease is not an adequate opinion.  

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G.A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



